



Exhibit 10.1




RESTRICTED STOCK AWARD AGREEMENT
WITH RESPECT TO COMMON STOCK OF
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY


This Restricted Stock Award Agreement (this “Agreement”), dated as of _________
__, 20__, (the “Date of Grant”), is made by and between American Equity
Investment Life Holding Company (the “Company”), and ________________ (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the American Equity Investment Life Holding Company 2013
Director Equity Incentive Plan (the “Plan”). Except where the context indicates
otherwise, references to the Company shall include any successor to the Company.


WHEREAS, the Company has adopted the Plan under which participants may receive
restricted stock awards;


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has approved a restricted stock amount for the Participant
under the Plan and, pursuant to the terms of the award, the Participant shall
receive restricted shares of Common Stock (the “Restricted Stock”);


NOW, THEREFORE, in consideration for the promises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.Grant of Restricted Stock. Subject to all of the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants to the
Participant 4750 shares of Restricted Stock.


2.Restrictions. The Restricted Stock may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of or encumbered and shall be
subject to a risk of forfeiture as described in Section 3, respectively, until
such restrictions have lapsed in accordance with Section 3 hereof. Upon any
attempt by the Participant to transfer any of the Restricted Stock or any rights
in respect of the Restricted Stock before the lapse of such restrictions, such
Restricted Stock and all of the rights related thereto, shall be immediately
forfeited by the Participant without payment of any consideration. The
restrictions applicable to the Restricted Stock shall lapse only in accordance
with Section 3 hereof.


3.Vesting/Forfeiture.


(a)General. Subject to Sections 3(b)-(d) below, the restrictions applicable to
the Restricted Stock, as described in Section 2 hereof, shall lapse with respect
to one-hundred percent (100%) of the Restricted Stock on the earlier of (i) the
first anniversary of the Date of Grant, and (ii) the date of the Company’s _____
annual meeting of shareholders.


(b)Death/Disability. Notwithstanding any other provisions in this Agreement to
the contrary, in the event of a termination of the Participant’s service as a
director of the Company due to the Participant’s death or Disability, the
restrictions applicable to the Restricted Stock, as described in Section 2
hereof, shall lapse with respect to one-hundred percent (100%) of the Restricted
Stock.


(c)Corporate Change in Control. Notwithstanding any other provisions in this
Agreement to the contrary, the restrictions applicable to the Restricted Stock,
as described in Section 2 hereof, shall lapse with respect to one hundred
percent (100%) of the Restricted Stock immediately upon the consummation of a
Corporate Change in Control.


(d)Resignation. Notwithstanding any other provision of the Agreement to the
contrary if, prior to the date on which the restrictions described in Section 2
hereof have lapsed in accordance with Section 3 (a), (b) or (c) above, the
Participant shall resign from the Company’s board of directors other than as
described in Section (b) above, the Restricted Stock shall immediately be
forfeited without consideration.


4.Shareholder Rights. The Participant shall be the record owner of the
Restricted Stock unless and until such Restricted Stock is forfeited or sold or
otherwise disposed of and, except as otherwise set forth herein, as record owner
shall be entitled to all rights of a common shareholder of the Company,
including, without limitation, voting rights and the right to receive dividends
with respect to the Restricted Stock.


5.Legend on Certificates. Certificates evidencing the Restricted Stock awarded
to the Participant hereunder shall bear such legends as the Company may
determine in its sole discretion.


6.Securities Laws Requirements. The Company shall not be obligated to issue
Common Stock to the Participant free of any restrictive legend described in
Section 5 hereof or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act of 1933, as
amended (the "Securities Act") (or any other federal or state statutes having
similar requirements as may be in effect at that time).


7.No Obligation to Register. The Company shall be under no obligation to
register the Restricted Stock pursuant to the Securities Act or any other
federal or state securities laws.





--------------------------------------------------------------------------------





8.Taxes. The Participant understands that he or she (and not the Company) shall
be responsible for any tax liability that may arise with respect to the
Restricted Stock granted under this Agreement. The Participant shall pay to the
Company, or make provision satisfactory to the Company for payment of, any taxes
or social insurance contributions required by law to be withheld with respect to
the Restricted Stock no later than the date of the event creating such tax
liability. The Participant may satisfy the foregoing requirement by making a
payment to the Company in cash or, in the Committee’s discretion, such amount
may be paid in whole or in part by electing to have the Company retain the
Participant’s shares of Restricted Stock, with the retained shares having a
value equal to the minimum amount of tax required to be withheld. Such shares
shall be valued at their Fair Market Value on the date of retention or delivery.


9.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.


11.Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Stock and this Agreement shall be subject to
all terms and conditions of the Plan and this Agreement.


12.Agreement Binding on Successors. The terms of this Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees.


13.No Assignment. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.


14.Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.


15.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties as to the subject matter hereof.


16.Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


17.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.


18.Amendment. The Committee may amend the terms of this Agreement prospectively
or retroactively at any time, but no such amendment shall impair the rights of
the Participant hereunder without his or her consent.


[signature page follows]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
 
 
 
 
By:
 
 
Name:
John M. Matovina
 
Title:
Chief Executive Officer
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
Name:










